DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 4-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Each of claims 4-13, which are each multiple dependent claims, potentially depend from claim 3, which itself is a multiple dependent claim. Accordingly, the claims 4-13 have not been further treated on the merits.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 




Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baque (US patent 9,139,165) in view of Thienard (US patent application publication 2008/0028565).
	The publication to Baque discloses the invention substantially as is claimed.  Baque discloses a windscreen wiper device (fig. 5) of the flat blade type (col. 3, lines 1-4 and 19-20) comprising a wiper blade (100) of flexible material (col. 1, line 13) for wiping a windscreen.  The windscreen wiper device includes a connecting device (1, figs. 1-3) for a hooked oscillating arm (200, fig. 5).  The hook (210) of the wiper arm includes two arm sections connected to each other by means of a curved intermediate section (generally end 220).  Note that sections on the arm of Baque can be selected as desired to meet the language of the claim.  The oscillating arm (200) is pivotally connected to the 
	The publication to Baque discloses all of the above recited subject matter with the exception of the wiper blade including longitudinal grooves in which longitudinal strips of a carrier are disposed.
	The publication to Thienard discloses a wiper device (14, 16, 30, fig. 1) of the flat blade type (para. 41) comprising an elastic, elongated carrier element of spaced longitudinal strips (20) which are received into grooves (para. 45) of an elongated wiper blade (18) thereof.  The wiper device includes a connecting device of a first (30) and second (16) parts for pivotally connecting the wiper blade to a hooked oscillating arm (12).




	With respect to claim 2, note figure 1 of Baque which shows the first position.  Therein, the legs of the U-shaped cross section of the second part (40) face side walls (13, 14) of the first part (10).  Such act to block lateral outward bending of the legs in order to retain the second part onto the oscillating arm.
	With respect to claim 3, while figure 5 shows a first position with a zero angle between the base and the wiper blade, it is noted that any angular position of the second part (40) between what is shown in figure 5 and the release position shown in figure 6 will define an acute angle as claimed and can be considered the first position that retains the second part to the oscillating arm.  In other words, slight counterclockwise pivoting of the second part (40) from the position shown in figure 5 but not reaching the release position shown in figure 6, would provide for the acute angle as claimed while still providing for the retention of the second part with the oscillating arm.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the patent to Hussaini which shows a second part (10) which can move to a release position (fig. 12) where legs thereof are able to flex outwardly and enable release of the oscillating hook arm (100) therefrom.  Such is particularly pertinent to the structure claimed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
22 March 2021